Sedgwick, J.,
dissenting.
If there was negligence of defendant which was the proximate cause of the boy’s injury, plaintiff should recover; otherwise not. The majority opinion disposes of the question whether the defendant was negligent, in these words: “Under these circumstances we believe the evidence going to show a high and dangerous rate of speed and lack of control is sufficient to sustain the finding of the jury.” That is, the speed of the car was “high” and there was “lack of control.” It is indicated in the opinion that the speed was more than seven miles an hour, but how much more or what the probable rate of speed was, as shown by the evidence, is not stated. This seems a little indefinite as a basis of a charge of negligence. The opinion says that the car traveled, “according to the testimony of the motorman, over 40 feet, and, according to the testimony of other witnesses, 80 or 100 feet be'fore it was brought to a stop.” The evidence is greatly strained to derive such a conclusion. A witness who was so near that he could have touched the boy says the car ran about 40 feet after the boy ran against It. He is supported by many witnesses. One witness makes a guess that the car may have run 100 feet, and this overthrows the evidence of many other witnesses, both for plaintiff and defendant, who say the car was running at a rate of from three to five miles an hour. But this is the only reason given for supposing that the speed was great or that the car was not “under control.” It is conceded that the boy ran against the car. When he saw the car he was running so fast, and the car was so near, that he could not avoid “running into it.” Then the motorman stopped the car within 100 feet. This does not seem to prove that he was not in proper control of his car. Such an allegation must be established *78affirmatively if it is to be made a ground for applying the “last clear chance” doctrine. There must be evidence that the boy was in a place of danger, and the motorman saw him, or ought to have seen him, while so situated, and that the motorman failed to use such means to avoid injuring him as an ordinarily prudent person so situated would have used. There is no such evidence. •
The opinion says: “We think, however, that the weight of the testimony shows clearly that the boy did not pass so close to the rear end of the west-bound car as contended for by the defendant. * * * The west-bound car having proceeded a considerable distance, there was nothing to obstruct the view of the motorman.” The conclusion is that he was not “as watchful as the circumstances would appear to require.” If the motorman could have seen the boy, the boy could, of course, have seen the approaching car. That the boy did not see the car is certain. He could not stop himself, but ran right against the car. And so we see the opinion makes an unusual application of the “last clear chance” doctrine. The boy ran against the car and hurt himself. The motorman ought to have seen him and stopped the car, so that the boy could cross the tracks in safety. The boy did not see the car, but he was too young to see cars, and the motorman was old enough to see the boy. And, in explanation of this legal principle, we have in the opinion the statement that the boy was too young to be charged with negligence. This seems to me to be a strange misunderstanding of the legal principle which it seeks to apply in this case. If the defendant is negligent, and that is the proximate cause of the injury, and the plaintiff has arrived at the age of discretion, and was also negligent, which contributed to the injury, his negligence is said to be contributory, and he cannot recover. But if the party injured has not arrived at the age of discretion, and the defendant’s negligence was sufficient to cause the injury, the defendant is liable, because in such case the plaintiff cannot be held responsible for contributory negligence. That question, however, was not in this case. The defense was solely that the defendant was not negligent. *79To support that defense it is alleged that the hoy ran against the car; that the injury was caused solely by the act of the boy, and not by any act or neglect of the defendant. So young a boy may not be guilty of contributory negligence in the technical legal sense of the word, but such a boy could hurt himself by running against a street car. To say that a young boy cannot be careless or negligent and so hurt himself seems very wide of the mark, and an instruction that the jury must not regard the carelessness or negligence of the boy in running into the car would virtually be an instruction to find for the plaintiff. It would be construed to mean that, no matter what the boy did, the defendant must avoid injuring him or pay damages; that is, they must insure the boy against hurting himself, and he not a passenger, but a trespasser.
The opinion does not attempt to explain how the speed of the car could have been the cause of the accident. Of course, if the car had run faster, it would have passed before the boy desired to cross the tracks, and no accident would have occurred; but it is not suggested that it was not running fast enough. To say that, if it had run slower, no accident would have occurred is predicated upon a similar mode of reasoning. If the car had remained at the street crossing, the boy would not have found any obstacle in his way. He ran so near the west-bound train that he did not see the car he ran against until it was too late to stop his momentum. If the car had been moving at two miles an hour, or standing, the result would have been the same. The company owes a duty to the persons who patronize the cars as well as to others, and, if a reckless boy can make his own cause of action by running against a car, we will have such restrictions as will make the service useless, or the cost of maintaining it prohibitive.
Barnes, J., concurs in this dissent.